DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application Status
Claims 8-17 are pending and have been examined in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 8, 12-13, and 15-17 line 12, the recited limitation “a branch-switching impossible distance” is indefinite. The term(s) a branch-switching impossible distance is/are relative term(s) and do not provide clear boundaries of how this limitation should be interpreted. However, referring to the specification paragraph 0046, the branch- switching impossible distance Z is, in other words, a shortest travel distance in which the traveling vehicle is to branch off toward the opposite branch way while traveling. 
Claim 8 further recites the limitation “perform pseudo-shift processing by which the one of the traveling vehicles is determined to be located in a position downstream of the branch point and on a side of the main way”. It is not clear to the examiner what this limitation is referring to. It is unclear if pseudo-shift processing is defined that one of the traveling vehicles is determined to be located in a position (position downstream of the branch point and on a side of the main way) which appears to be a determining step or pseudo-shift processing as defined in fig. 5 and paragraph 0049 which is a series of steps that end with shifting the position of the vehicle is being performed on a traveling vehicle so that its located in a position downstream of the branch point and on a side of the main way. Examiner is interpreting this limitation to refer to pseudo-shift processing as defined in fig. 5 and paragraph 0049 is being performed on a traveling vehicle so that it’s located in a position downstream of the branch point and on a side of the main way. 
Claims 9-11 and 14 are rejected for being dependent upon a rejected claim. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 8-17 are rejected under 35 U.S.C. 101 because independent claims 8 and 13 are rejected under 35 USC §101 because the claimed invention is directed to a 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping. Independent claim 8 recite “wherein during detection of the first-to-arrive traveling vehicle, when one of the traveling vehicles traveling toward the branch point on the travel path is located within a range of a branch-switching impossible distance from the branch point and is scheduled to proceed toward a main way at the branch point, the command assignment controller is configured or programmed to perform pseudo-shift processing by which the one of the traveling vehicles is determined to be located in a position downstream of the branch point and on a side of the main way”. Independent claim 13 recite “wherein during detection of the first-to-arrive traveling vehicle, in a case when one of the traveling vehicles traveling toward the branch point on the travel path is located within a range of a branch-switching impossible distance from the branch point and is scheduled to travel toward a main way at the branch point, the command assignment controller is configured or programmed to exclude, from the travel route candidates, a post-course- switch travel route on which the one of the traveling vehicles proceeds toward a branch way when passing through the branch point first after the moment of the case as a starting point”. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “the command assignment controller” nothing in the claim element precludes the steps from practically being performed in the mind.  For example, but for the 
The claims recite(s) the additional limitations of detecting a first-to- arrive traveling vehicle that is able to reach the destination point first among the traveling vehicles, based on travel route candidates on which the traveling vehicles travel along the travel path from respective positions to reach the destination point, assign the command to the first-to-arrive traveling vehicle, a traveling command controller, and a command assignment controller. The detecting step is recited at a high level of generality (i.e., as a general means gathering data of traveling vehicles), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The assigning step is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the detection data) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a traveling vehicle controller and a command assignment controller are recited at a high level of generality and merely function to automate the generating steps.  

The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the detecting and assigning steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well 
Dependent claims 9-12 and 14-17 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 8-17 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.


Allowable Subject Matter
Claims 8-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and 35 USC 112b set forth in this Office action.
The closest prior art Tominaga US 20120004767 (A1) teaches upon receiving first data, a stop control unit performs control such that a transportation vehicle stops at a first stop position at which the transportation vehicle can load the article onto a second apparatus. Upon receiving second data, the stop control unit performs control such that the transportation vehicle stops at a second stop position corresponding to a first apparatus. 
Furthermore, Okuyama US 20200217684 (A1) teaches a route guidance method includes: if, on a set route from a departure point to a destination of a vehicle, a travelling road at a present position of the vehicle has a first plurality of lanes, and a next road following a nearest branch point from the present position has a second plurality of lanes, finding a branch-merge point up to which lanes other than a lane for reaching the destination out of the second plurality of lanes have gone away; and if a 
With respect to independent claim 1, Tominaga and Okuyama taken either individually or in combination with other prior art of record fails to teach or render obvious the following limitation(s): 
wherein during detection of the first-to-arrive traveling vehicle, when one of the traveling vehicles traveling toward the branch point on the travel path is located within a range of a branch-switching impossible distance from the branch point and is scheduled to proceed toward a main way at the branch point, the command assignment controller is configured or programmed to perform pseudo-shift processing by which the one of the traveling vehicles is determined to be located in a position downstream of the branch point and on a side of the main way.
With respect to independent claim 13, Tominaga and Okuyama taken either individually or in combination with other prior art of record fails to teach or render obvious the following limitation(s): 
wherein during detection of the first-to-arrive traveling vehicle, in a case when one of the traveling vehicles traveling toward the branch point on the travel path is located within a range of a branch-switching impossible distance from the branch point and is scheduled to travel toward a main way at the branch point, the command assignment controller is configured or programmed to exclude, from the travel route candidates, a post-course- switch travel route on which the one of the traveling vehicles proceeds toward a branch way when passing through the branch point first after the moment of the case as a starting point.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA KHALED whose telephone number is 571-272-9174.  The examiner can normally be reached on M-F 9-5:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.K./           Examiner, Art Unit 3667                                                                                                                                                                                             
/YUEN WONG/           Primary Examiner, Art Unit 3667